                   Case 2:20-cv-00484-JLR Document 24
                                                   22 Filed 07/22/20
                                                            07/17/20 Page 1 of 3




 1                                                             The Honorable James L. Robart

 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT FOR THE
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7
 8        SANTOS PETER MURILLO,                                NO. 2:20-cv-00484-JLR
                                                                   (2:16-cr-00113)
 9                                    Defendant-Petitioner,
10                                                             UNITED STATES’ MOTION FOR AN
                              v.                               EXTENSION OF TIME TO
11                                                             RESPOND TO PETITIONER’S
          UNITED STATES OF AMERICA,
12                                                             MOTION TO AMEND
                                       Plaintiff-Respondent.
13                                                             NOTE ON MOTION CALENDAR:
14                                                             Friday, July 31, 2020

15
                The United States of America, by and through Brian T. Moran, United States Attorney
16
     for the Western District of Washington, and Charlene Koski, Assistant United States
17
     Attorney, respectfully seeks a one-week extension to file its response to Defendant-Petitioner
18
     Santos Peter Murillo’s Motion to Amend his habeas motion. Dkt. 19.1 On March 27, 2020,
19
     Murillo filed a motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255.
20
     Dkt. 1. On April 13, 2020, this Court entered an order directing the United States to file an
21 answer to Murillo’s habeas motion. Dkt. 7. On May 27, 2020, the government filed its answer
22 brief. Dkt. 13. On June 12, 2020, Murillo moved for an extension of time to file his reply.
23 Dkt. 18. In the alternative, Murillo asked this Court for leave to file an amended Section 2255
24 motion under Federal Rule of Civil Procedure 15. Dkt. 18 at 2-3. Three days later, he
25 submitted through legal mail a motion to amend. Dkt. 19 at 1, 88. On June 22, 2020, this
26 Court entered onto the docket Murillo’s motion to amend. On June 30, 2020, this Court
27
28   1
         Unless otherwise indicated, “Dkt.” refers to docket entry numbers in this case.
         Motion of the United States - 1                                            UNITED STATES ATTORNEY
                                                                                    700 STEWART STREET, SUITE 5220
         Murillo v. United States, 2:20-cv-484-JLR                                   SEATTLE, WASHINGTON 98101
                                                                                            (206) 553-7970
                Case 2:20-cv-00484-JLR Document 24
                                                22 Filed 07/22/20
                                                         07/17/20 Page 2 of 3




 1 granted Murillo’s request for an extension of time and deferred the question of an evidentiary
 2 hearing. Dkt. 20 at 2-3. The order provided that Murillo should file a responsive brief by
 3 August 3, 2020, and that the government should file any reply by August 7, 2020. Dkt. 20.
 4 On July 4, 2020, this Court entered into the docket a memorandum of law Murillo had
 5 submitted along with his motion to amend. Dkt. 21.
          Based on language in Murillo’s motion for an extension of time, the government
 6
   believed Murillo sought to amend his habeas motion as a form of alternative relief if this Court
 7
   denied his motion for an extension, and that his memorandum of law constituted his reply to
 8
   the government’s response. After conferring with this Court’s chambers, however, the
 9
   government understands that this Court considers Murillo’s motion to amend and its
10
   memorandum of law as an additional separate request. Because the government would like
11
   an opportunity to respond to Murillo’s motion, and because, except for the government’s
12
   misunderstanding, its response would have been due July 10, 2020, the government
13
   respectfully asks this court for a one-week extension, to July 17, 2020. Its response to Murillo’s
14
   motion is being submitted in conjunction with this motion.
15
          Dated this 17th day of July, 2020.
16
                                                Respectfully submitted,
17
18                                              BRIAN T. MORAN
                                                United States Attorney
19
20                                              s/ Charlene Koski
                                                CHARLENE KOSKI
21                                              Assistant United States Attorney
                                                700 Stewart Street, Suite 5220
22
                                                Seattle, WA 98101-1271
23                                              Telephone: (206) 553-4311
                                                Fax:           (206) 553-0755
24
                                                Email: Charlene.Koski@usdoj.gov
25
26
27
28
      Motion of the United States - 2                                        UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      Murillo v. United States, 2:20-cv-484-JLR                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
            Case
             Case2:20-cv-00484-JLR
                  2:20-cv-00484-JLR Document
                                     Document22-1
                                              24 Filed
                                                  Filed07/22/20
                                                        07/17/20 Page
                                                                  Page31ofof31




 1                                                 The Honorable James L. Robart

 2
 3
 4
 5
 6
 7                    UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF WASHINGTON
 8                                AT SEATTLE
 9
      SANTOS PETER MURILLO,                        NO. 2:20-cv-00484-JLR
10                                                     (2:16-cr-00113)
                           Defendant-Petitioner,
11
                                            ORDER GRANTING UNITED
12                   v.                     STATES’ MOTION FOR AN
                                            EXTENSION OF TIME TO
13    UNITED STATES OF AMERICA,
                                            RESPOND TO PETITIONER’S
14                    Plaintiff-Respondent. MOTION TO AMEND
15
16
17        The Court, having reviewed the Motion of the United States for an Extension of Time
18 to Respond to Petitioner’s Motion to Amend, hereby states: IT IS HEREBY ORDERED
19 that the Motion is GRANTED. The United States may file its Response to Defendant-
20 Petitioner Santos Peter Murillo’s Motion to Amend by July 17, 2020.
          DATED this ____          July
                     22nd day of ____________________, 2020.
21
22
23
24
                                                    A
                                                   JAMES L. ROBART
                                                   United States District Court Judge
25 Presented by:
26
   /s/ Charlene Koski
27 CHARLENE KOSKI
28 Assistant United States Attorney
     ORDER GRANTING UNITED STATES’ MOTION FOR EXTENTION OF
     TIME TO FILE RESPONSE TO MOTION TO AMEND
     Murillo v. United States, 2:20-cv-484-JLR
